DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Response to Arguments12
As a Preliminary Matter, Applicant Waivers Arguments on Claim 19 IN PART.
Claims 13 and 19 are narrower than Claim 1. Examiner is comparing claim 13 and 19 below. The crux of Applicant’s argument is highlighted in the language on p. 9 of Rm. Specifically, Applicant points to “based on portion…less than an entirety of transaction data” as not being taught. Rm. at 9. Claim 19 does not recite this language and therefore Examiner is considering arguments on claim 19 not applicable and therefore waived IN PART. On other parts, Examiner is discussing “blockchain query” below.

Claim 13 in Relevant Parts
Claim 19 in Relevant Parts
13. (Currently Amended) 
generating, by the system, at least two encrypted blockchain queries associated with respective portions of the transaction data for a challenge-response authentication process for the miner, wherein respective answers to the at least two encrypted blockchain queries are encrypted as separate encrypted values, and wherein the respective portions of the transaction data comprises less than an entirety of the transaction data; 
19. (Currently Amended) 
generating a plurality of encrypted blockchain queries associated with respective portions of the transaction data for a challenge-response authentication process for the entity, wherein respective answers to the plurality of encrypted blockchain queries are encrypted as separate encrypted values; 


Applicant Arguments Center on claimed “less than an entirety of the transaction data.”
Applicant Points to Para. 033 for Support and Enlightenment.
Applicant submits that the language of “the blockchain query” is further limited by critical language of “comprises less than an entirety of the transaction data….” Rm. at 9. Applicant points to para. 0033 of the Spec. for enlightenment or support. 

Applicant’s Support is Inapposite.
Examiner submits that this paragraph only touches on “portion of the transaction data.” (Spec. at 0033.) But this paragraph does NOT address “entirety of the transition data.” Accordingly, Examiner respectfully submits this paragraph is completely inapposite to the issue of the critical language. The best paragraph is paragraph 0022 which is reproduced in part below.
Thus, blockchain validation and/or consensus can be achieved in a secure and more efficient manner than current systems that require vast amounts of computing resources such as currently employed for cryptographic hash processing of entire data blocks. Moreover, trust can be achieved via the encrypted query/response protocols described herein that allows updating and/or adding new data blocks while mitigating vast arrays of computing resources and processing to establish trust in the blockchain.
(Spec. at 0022.)
Indeed, the language of “entire data blocks” is essentially mapped ipsis verbis to the claimed “entirety of the transaction data.”3 Specifically, rather than uploading the whole block to the blockchain, para. 0022 discloses a “cryptographic hash” function as a Species or way of performing the function.

Following Relevant Paragraphs, the Species teaches the Genus which is Unaddressed by Applicant.
Following proper construction in light of para. 0022 of the Spec., Examiner submits that the Species teaches the Genus as originally mapped.
Genus Claimed
Species
based on a portion of the transaction data that comprises less than an entirety of the transaction data; and
based on a portion of the transaction data that is compressed via a cryptographic hash


Applicant’s arguments are not responsive the Menezes reference. Specifically, Examiner writes “see also Menezes at p. 322 (providing definition for hash function).” FINAL at p. 5. Additionally, Examiner writes:
MPEP 2131.01(II) holds: Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter.
(FINAL at p. 6.)
This entire section and paragraph go undisputed and unacknowledged by Applicant. As originally cited by Examiner, Versteeg teaches a hash function and cited to Figs. 2-6 with arrows. Examiner is using Menezes to explain that the hash functions are a “term of art” with a specific meaning. For example, Versteeg Fig. 3 is reproduced below with the arrows showing the linking between the blocks and how the hashes are digested.

    PNG
    media_image1.png
    392
    849
    media_image1.png
    Greyscale

See Versteeg 0032 (background on hash as “digest” or “checksum”); see also Menezes at p. 322 (hash as “compression” function).

Newly Added Element of “blockchain query” is taught and not Expounded upon by Applicant.
With respect to the newly added element of “blockchain query.” This refers to the query going to the blockchain and does not change the nature of the rejection. See, e.g., instant Claim 5 (“regarding the transaction to the blockchain responder component [which updates the blockchain in claim 1]”). 
Applicant last paragraph on p. 10 of Rm. does not provide special lexicographic definition. Additionally, Applicant ignores instant claim 5 which does not provide a special definition for “blockchain query”. 

Examiner’s Comments
Claim 1 recites the term of “a blockchain responder” whereas dependents recite, with antecedent basis, “the blockchain responder component.” For claim 1, Examiner is taking “a blockchain responder”, with enlightenment from the Spec., as “a blockchain responder component.” See also Spec. at 0084 (providing glossary for “component”). Examiner is taking this as a harmless error and typo.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter in Claim 1
Claim 1 recites: “[c] in response to the blockchain responder being authenticated by the security process [associated with the challenge-response authentication][4], validating the blockchain responder to update the blockchain with the data block.”5 The claim recites two functions of authenticating and validating which are applied to the “blockchain responder.”
Originally filed claims are part of the Spec. Claim 1 (originally filed) is compared against the current claims which have the newly added language found in Claim 1 (05/31/2022) (showing newly added language of “responder being authenticated”).
Claim 1 (originally filed)
Current Claim 1
validating the data block associated with the blockchain based on the security process.
in response to the blockchain responder being authenticated by the security process, validating the blockchain responder to update the blockchain with the data block.


In 05/31/2022, the “validating” elements goes narrower. In Remarks 05/31/2022 (p. 7) at the top, Applicant goes not provide insight as to where the newly added matter can be found.
Reading in light of the Spec. (which includes originally filed claim 1), Examiner points to paras. 0019, 0040, 0045, 0053, and 0054 for the claim as a whole.
For the operation of “validating,” 0040 discloses “validating and storing transactions [not the responder.]” 0054 discloses similarly a validation process with a Turning test which corresponds to Fig. 7 Item 716 of “VALIDATION PROCESS.” See also Spec. at 0045 (“validating and storing transactions”), 0053 (“validating and storing transactions”).6 Reading in light of the Spec., the originally filed claim operation of “validating” is supported as it is done the transaction block. But the “validating” on the current claim on the blockchain responder is not supported.

On Authentication:
Further, looking to the claims as a whole, Applicant claims that the “blockchain responder” is “being authenticated.” This authentication is based on the “challenge-response authentication” as indicated in element [b] of “generating”. Para. 0019 discloses that there is an authentication for “a given transaction (e.g., validate an authenticated person)”. (Emphasis added.) One type of challenge response includes a Turing Test. This Turning test is performed to ensure that transactor 224—not Responder 240—is human. Spec. at 0033 (“Turning test to tell Computers and Humans Apart [for] transactor 224[.]”); see also Spec. at 0019(“person…involved in the exchange [with] a computer program”); Claim 4 (originally filed) (“Turning test [] with…authentication.”).
For these reasons, claim 1 element [c] is rejected as a whole for new matter.

Dependent claims 2-12 are accordingly rejected as each depends on claim 1.

New Matter in Claim 20
Claim 20 is rejected on similar grounds as Claim 1, but the Examiner writes separately for some different reasons. Claim 20 includes all the limitations of claim 19 as it depends. Specifically claim 19 recites: “[a] receiving…transaction to be added to the data block of a blockchain by an entity.” Reading in light of the Spec., the Spec. discloses two (2) embodiments for the updating of the blockchain.
First, the update of the blockchain may be performed by the Validator by bypassing the Responder. See Spec. 0022, 0035 (“bypass”). Second, the Validator may forward a blockchain query (Spec. at 0042) to give “blockchain responder…408…authority to update the blockchain[.]” Id. See also Spec. at 0018, 0035 (details on multi-queries). 
With both embodiments in mind, the language “entity” can be found in 0034-0035 in reference to the blockchain responder which maps to the claimed entity.
Coming now to claim 20, the authentication is done to the entity. Claim 20 recites: “authenticating the entity to update the data block in the blockchain….” This entity in claim 19 (which is part of claim 20) maps to the responder. The Spec. does not disclose the operation of “authenticating” for the responder as claimed.
Therefore, for similar reasons stated above (i.e., the authentication is done to the person Transactor 224, not the Responder), new matter is added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (A) Versteeg US20190305968A1 as evidenced by (I) Menezes (“HandBook of Applied Cryptography”).
Regarding claim 1 Versteeg teaches:
receiving transaction data associated with a transaction via a transaction component (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generating a blockchain query as part of a security process associated with challenge-response authentication (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) for a blockchain responder (0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”) to update a blockchain (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) with a data block comprising the transaction data (Figs. 2-6 (showing blocks); 0028 “ledger of transactions”), wherein the data block further comprises cryptographic hash data for another data block in the blockchain associated with the data block (Figs. 2-6 (showing arrows as connectors); 0027 “linkage by hash pointer”), and the blockchain query is based on a portion of the transaction data that comprises less than an entirety of the transaction data; and (Figs. 2-6 (showing arrows and language of “previous hash”); 0045 “function of the hash of the previous block, t-1”); see also Menezes at p. 322 (providing definition for hash function).
MPEP 2131.01(II) holds: Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter.
in response to the blockchain responder being authenticated by the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), validating the blockchain responder to update the blockchain with the data block (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).

Regarding claim 2 Versteeg teaches:
wherein the operations further comprise rendering at least a portion of the security process via a display of an electronic device (Fig. 7 (showing UI), wherein the rendering includes at least one of rendering visual data associated with the security process via the display (Fig. 7.) and rendering contextual data associated with the transaction via the display (Fig. 7 (showing “Type the two words”)).

Regarding claim 3 Versteeg teaches:
The system of claim 2, wherein the rendering the visual data further comprises (Fig. 7 (showing “Type the two words”)) at least one of presenting the visual data associated with the blockchain query (Fig. 7 (showing “Type the two words”)) (Fig. 12 Item “SOLVED PUZZLES”; 0060 “may include puzzle-solution”) and generating a query regarding contextual information for the transaction (Fig. 7 (showing “Type the two words”)).

Regarding claim 4 Versteeg teaches:
wherein the rendering the visual data comprises at least one of presenting the visual data based on a timestamp associated with the transaction (Fig. 2 (showing timestamps)) and rendering the visual data by executing an automated Turing test associated with the challenge-response authentication (0047 “Turing test”; Claims 5, 6).

Regarding claim 5 Versteeg teaches:
wherein the transaction component is operated by at least one validator component, and wherein the at least one validator component facilitates operations that include at least one of (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”)):
generating at least one transactor query regarding the transaction to a transactor (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) via the display of the electronic device; and (Fig. 7 (showing UI)
generating the blockchain query regarding the transaction to the blockchain responder component (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).

Regarding claim 6 Versteeg teaches:
wherein the transaction component presenting a transaction interface to the transactor to facilitate performing the transaction is selected from a financial exchange between parties, a file exchange between patties, and a property exchange between parties (0024).

Regarding claim 7 Versteeg teaches:
wherein a private key is employed (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049) by the at least one validator component as part of the security process to encrypt (0049 “signed by the key k”) the at least one transactor query (0043-0046, 0047) and the blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Versteeg US20190305968A1 in view of in view of (B) Liu US20150295716A1 as evidenced by (I) Menezes (“HandBook of Applied Cryptography”).
Regarding claim 8 Versteeg teaches:
wherein the operations further comprise sharing a public key between (0044 “Q_t…distribution of trusted public keys”) the at least one validator component and the blockchain responder component as part of the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), and wherein the public key is employed (0044) by the blockchain responder component…blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).
Versteeg does not teach:
to send an encrypted response in response to the encrypted…
Liu teaches homomorphic encryption as a type of encryption with the Species teaching the Genus. See MPEP 2144.08.
to send an encrypted response in response to the encrypted (0153, 0294, 312, 315; see also 0142 (background on encryption/decryption))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the homomorphic encryption of Liu in order to secure data to secure multiple pieces of data by using the properties of “additive” or “multiplicative” calculus for greater flexibility. Liu at 0015-008 (on flexible mathematics with properties).

Regarding claim 9 Versteeg teaches:
wherein the private key is employed by the at least one validator component as part of the security process (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049) for verifying the…blockchain query (0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).
Versteeg does not teach:
encrypted response to the encrypted…
Liu teaches:
encrypted response to the encrypted (0153, 0294, 312, 315; see also 0142 (background on encryption/decryption))

Regarding claim 10 Versteeg teaches:
wherein the at least one of the blockchain responder component and the at least one validator component update the data block in the blockchain with the transaction data based on verifying…(0053 “broadcast”, 0056 “broadcast or publish”, 0059 “broadcast over the network”, 0061 “broadcasting and validating solutions”).
Versteeg does not teach:
the encrypted response…
Liu teaches:
the encrypted response (0153, 0294, 312, 315; see also 0142 (background on encryption/decryption))

Regarding claim 11 Versteeg teaches:
wherein the blockchain query comprises one or more blockchain queries…wherein the security process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)…by the at least one validator component (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) and the blockchain responder component responds with the encrypted response to the respective blockchain queries (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049)…an encryption using a private or public key (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049)…
Versteeg does not teach:
the security process encrypts…includes a homomorphic encryption, wherein the encrypted…are generated as E(Q1), E(Q2)... E(QN)… and is a summation represented as E(Q1+ Q2 ... + QN), with E representing… Q representing…, and N representing a positive integer.
Liu teaches:
the security process encrypts…includes a homomorphic encryption, wherein the encrypted [messages] are generated as E(Q1), E(Q2)... E(QN) (0153, 0294, 312, 315)… and is a summation represented as E(Q1+ Q2 ... + QN), with E representing (0153, 0294, 312, 315)… Q representing a [message of the messages]…, and N representing a positive integer (0153, 0294, 312, 315).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the homomorphic encryption of Liu in order to secure data to secure multiple pieces of data by using the properties of “additive” or “multiplicative” calculus for greater flexibility. Liu at 0015-008 (on flexible mathematics with properties).

Regarding claim 12 Versteeg teaches:
…blockchain queries and the….response is generated as a hash value (Fig. 12; 0060 “hash of the puzzles”, 0063 , 0065 “hash)”.
Versteeg does not teach:
the security processing encrypts…wherein the encrypted… encrypted
Liu teaches:
the security processing encrypts…wherein the encrypted … encrypted  (0153, 0294, 312, 315; see also 0142 (background on encryption/decryption))

Claims 13-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Versteeg US20190305968A1 in view of (B) Liu US20150295716A1 as evidenced by (I) Menezes.
Regarding claim 13 Versteeg teaches:
receiving, by a system having a processor and a memory, transaction data involved in one or more transactions to be added to a data block of a blockchain by a miner (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generating, by the system, at least two…blockchain queries associated with respective portion of the transaction data (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) for a challenge-response authentication process (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) for the miner (0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”), wherein respective answers to the at least two encrypted queries are encrypted as separate…values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art), and wherein the respective portions of the transaction data comprises less than an entirety of the transaction data (Figs. 2-6 (showing arrows and language of “previous hash”); 0045 “function of the hash of the previous block, t-1”); see also Menezes at p. 322 (providing definition for hash function).; 
MPEP 2131.01(II) holds: Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter.

receiving, by the system, from the miner, an encrypted response to the at least two…blockchain queries (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) representing….value determined from the separate…values; and (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”)
verifying, by the system, that the…value correlates to the separate encrypted values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).
Versteeg does not teach:
…encrypted…
…an aggregated encrypted…
Liu teaches:
…encrypted (0153, 0294, 312, 315) …
…an aggregated encrypted (0153, 0294, 312, 315) …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the homomorphic encryption of Liu in order to secure data to secure multiple pieces of data by using the properties of “additive” or “multiplicative” calculus for greater flexibility. Liu at 0015-008 (on flexible mathematics with properties).

Regarding claim 14 Versteeg teaches:
further comprising validating, by the system, the miner to update (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) the data block in the blockchain with the transaction data based on verifying that the…value correlates to the separate encrypted values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art).
Versteeg does not teach:
aggregated encrypted
Liu teaches:
aggregated encrypted (0153, 0294, 312, 315)

Regarding claim 15 Versteeg teaches:
…blockchain queries, and (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)
…response (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)…
Versteeg does not teach:
employing, by the system, a private key to encrypt the at least two encrypted
wherein the encrypted… is encrypted using a public key.
Liu teaches:
employing, by the system, a private key to encrypt the at least two encrypted (0153, 0294, 312, 315)
wherein the encrypted… is encrypted using a public key (0153, 0294, 312, 315).

Regarding claim 16 Versteeg teaches:
…for verifying, by the system (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art)…value correlates to the separate encrypted values (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”).
Versteeg does not teach:
utilizing the private key… that the aggregated encrypted
Liu teaches:
utilizing the private key (0153, 0294, 312, 315)… that the aggregated encrypted

Regarding claim 17 Versteeg teaches:
…blockchain queries…blockchain queries…response to the respective queries (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)…with E representing an encryption using a private or public key (Fig. 7 Items 405, 407, S(P1,k(q1)); 0049)…
Versteeg does not teach:
wherein the at least two encrypted… are generated as a homomorphic encryption, wherein the at least two encrypted… are generated as E(Q1), E(Q2)... E(QN) and the encrypted… is the aggregated encrypted value represented as at least one of a summation represented as E(Q1+ Q2+ ... +QN) or a product represented as E(Q 1* Q2 * ... *QN)… Q representing…, and N representing a positive integer. 
Liu teaches:
wherein the at least two encrypted (0153, 0294, 312, 315)… are generated as a homomorphic encryption (0153, 0294, 312, 315), wherein the at least two encrypted… are generated as E(Q1), E(Q2)... E(QN) (0153, 0294, 312, 315) and the encrypted… is the aggregated encrypted value represented as at least one of a summation represented as E(Q1+ Q2+ ... +QN) (0153, 0294, 312, 315) or a product represented as E(Q 1* Q2 * ... *QN)… Q representing a…, and N representing a positive integer. (0153, 0294, 312, 315)

Regarding claim 18 Versteeg teaches:
…queries (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6) response is generated as a hash value. (Figs. 2-6 (showing arrows as connectors); 0027 “linkage by hash pointer”)
Versteeg does not teach:
wherein the at least two encrypted… and the encrypted
Liu teaches:
wherein the at least two encrypted (0153, 0294, 312, 315)… and the encrypted

Regarding claim 19 Versteeg teaches:
receiving transaction data involved in one or more transactions to be added to a data block of a blockchain by an entity (0061 using puzzles for “agreement….[to preclude] rewrite of history of transactions”; see also 0028 (“transactions”), 0030 (same/similar); compare 0031 (problem of “double spend”) with 0032 (solution of “hash”));
generating a plurality (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”) of…blockchain queries (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6; see also 0035 “miner nodes”, 0038, 0063 “miners, i.e., the solvers of the puzzles, newly minted coins may be distributed…people who solved a puzzle”) associated with respective portions of the transaction data for a challenge-response authentication process for the entity (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6), wherein respective answers to the plurality of…queries are encrypted as separate…values (0039 “validation” as term of art, 0055 “validate the answer”, 0061 “validating” which is a term of art);
receiving, from the entity, an…response to the plurality of…blockchain queries, wherein the…response is based upon the separate…values; and (Fig. 7 (showing puzzle); 0043-0046, 0047 “Turing test” as a puzzle with CAPTCHA; Claim 5, 6)
verifying that the…response correlates to the separate….values (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”).

Versteeg does not teach:
…encrypted…
Liu teaches the Species of homomorphic encryption and therefore teaches the Genus of “encryption” as follows:
encrypted (0153, 0294, 312, 315)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the use of public/private keys in Versteeg with the homomorphic encryption of Liu in order to secure data to secure multiple pieces of data by using the properties of “additive” or “multiplicative” calculus for greater flexibility. Liu at 0015-008 (on flexible mathematics with properties).

Regarding claim 20 Versteeg teaches:
Authenticating the entity to update the data block in the blockchain (Abstract “puzzles as proof-of-work”, 0035 PoW as “consensus”, 0061 (puzzle with consensus)) with the transaction data based on verifying that the…response correlates to the separate…values (Fig. 7 Item “Puzzle id:P1” and “Puzzle id:P2”; 0044 “several puzzles”, 0049 “1 to N”).
Versteeg does not teach:
…encrypted…
Liu teaches:
encrypted (0153, 0294, 312, 315)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Satoshi Nakamoto Bitcoin A Peer-to-Peer Electronic Cash System
CA_2687020_A1 (POW Captcha Reference)
EP_2197168_A1 (POW Captcha Reference)
GB_2572567_A1 (PoW with User engagement)
IJARCCE.2019.8803 (Proof of CAPTCHA Protocol)
NIST.IR.8301 (DoC Blockchain Reference)
US_10055591_B1 (CAPTCHA Handshake)
US_20100144314_A1 (Token)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (09/28/2022) are herein referred to as Rm.
        2 Final Rejection (07/29/2022) is herein referred to as FINAL.
        3 Blocks in the blockchain comprise data.
        4 Element [b] recites “security process with challenge-response authentication” to impose limitation on “security process”.
        5 Claims 13 and 19 recite different language.
        6 Further, with respect to the “validating” as an operation within the field of blockchain, Examiner in para. 0016, last para. of FINAL (07/292022) took validating as a term of art used in Versteeg and wrote “‘validating’ which is a term of art”. Immediate Remarks (09/28/2022) does not dispute this usage and interpretation. MPEP 2111.01(III) (on extrinsic evidence).